 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUILLERMO TRUJILLO CRUZ,                         No. 2:18-cv-0193 KJM KJN P
12                       Plaintiff,
13           v.                                        ORDER
14    M. CHAPPUIS,
15                       Defendant.
16

17          On August 15, 2019, plaintiff filed a request for the court to review his in forma pauperis

18   application. On August 20, 2019, plaintiff filed a motion for extension of time to file and serve

19   objections to the November 8, 2018 findings and recommendations. However, on August 5,

20   2019, the district court adopted the November 8, 2018 findings and recommendations and granted

21   defendants’ motion to revoke plaintiff’s in forma pauperis status. Thus, plaintiff’s motions are

22   moot. In an abundance of caution, plaintiff is granted an extension of time in which to comply

23   with the August 5, 2019 order.

24          IT IS HEREBY ORDERED that:

25          1. Plaintiff’s motions (ECF Nos. 55, 56) are denied as moot; and

26   ////

27   ////

28   ////
 1             2. Plaintiff is granted 35 days in which to pay the $400.00 filing fee as required by the

 2                    August 5, 2019 order.

 3   Dated: August 26, 2019

 4

 5
     cruz0193.36(3)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
